Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2007

USA v. Aperecida-Bravim
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4430




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Aperecida-Bravim" (2007). 2007 Decisions. Paper 32.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/32


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                   ______

                                      No. 06-4430
                                        ______

                          UNITED STATES OF AMERICA,
                                             Appellee

                                           v.

                           MARIA APERECIDA BRAVIM,
                                             Appellant


                                     Appeal from the
                           United States District Court for the
                                  District of New Jersey
                                 (D.C. No. 01-cr-00527)
                    District Judge: Honorable Dennis M. Cavanaugh


                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 11, 2007


          Before: SLOVITER, AMBRO, Circuit Judges, and RESTANI*, Judge

                              (Filed: December 19, 2007)


                                       OPINION



RESTANI, Judge.


      *
        Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
       In this appeal, Defendant Maria Aperecida Bravim challenges her sentence upon

conviction of a crime. Defendant pled guilty to bribing an immigration official in

violation of 18 U.S.C. § 201(b)(1) and was sentenced to a two-year term of imprisonment.

We will affirm the judgment of the District Court.

       After her arrest, defendant initially cooperated with authorities in their endeavors

to apprehend others in connection with the bribery scheme. The government agreed that

if she fulfilled her obligations under her Cooperation Agreement, including refraining

from violations of law, it would request a downward departure from the United States

Sentencing Guidelines calculation that would otherwise apply. Defendant, however,

breached her pre-trial release order and absconded to Brazil. She was apprehended after

remaining a fugitive for more than three years. Defendant was then indicted for contempt

and other crimes related to witness retaliation. The government declined to recommend

downward departure.

       The District Court accepted the recommendation of the presentence report for

application of an obstruction of justice enhancement. Over the government’s objection,

the Court allowed the full three-point downward adjustment for acceptance of

responsibility, resulting in a Guidelines range of twenty-four to thirty months. It is

unclear if the defendant actually challenges the obstruction of justice enhancement, but

under these facts, the District Court judge did not abuse his discretion in imposing it. The

acceptance of responsibility adjustment enured to defendant’s benefit. Therefore, there is

no ground for disagreement with the Guidelines calculation, as such. Further, under these

                                              2
facts, the government was not required to request a downward departure.

       The remainder of defendant’s argument is essentially that the sentence was

unreasonable, either because the District Court did not depart downward or because it did

not apply the 18 U.S.C. § 3553(a) factors properly. Defendant, however, is hard-pressed

to argue that the statutory factors were not considered. They were argued and the Court

clearly indicated it was aware of and considered all of them. There is nothing indicating

that this sentence at the low end of a very leniently calculated Guidelines range was not

reasonable.

       The judgment of the District Court will be affirmed.




                                                 3